Title: To George Washington from David Ramsay, 12 January 1797
From: Ramsay, David
To: Washington, George


                        (copy)
                            Sir, 
                            Charleston South Carolina January 12th 1797
                        
                        In obedience to the orders of the Senate I transmit to you the inclosed
                            resolutions unanimously adopted by them in a very full house. I feel a peculiar happiness in
                            being the instrument of conveying sentiments of respect & esteem which in my opinion
                            pervade not only the senate but the people of this state. I have the honor to be with the
                            greatest regard your most obedient humble servant
                        
                            David Ramsay
                            President of the Senate
                            of South Carolina
                            
                        
                    